Citation Nr: 9902639	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-04 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an effective date prior to July 18, 1994 for 
the assignment of a 100 percent rating for service-connected 
chronic schizophrenia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Craven




INTRODUCTION

The veteran had active military service from February 1971 to 
August 1974.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from an April 1995 decision of the RO, which assigned 
an increased rating of 100 percent for service-connected 
chronic schizophrenia, effective on July 18, 1994.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veterans appeal has been obtained.  

2.  The veterans receipt of compensation benefits for 
service-connected chronic schizophrenia was renounced and 
terminated in August 1987.  

3.  The veteran did not file a new application to resume 
receiving compensation benefits for the service-connected 
chronic schizophrenia until July 18, 1994.  



CONCLUSION OF LAW

An effective date for the assignment of a 100 percent rating 
for service-connected chronic schizophrenia earlier than July 
18, 1994 is not warranted.  38 U.S.C.A. §§ 5107, 5110, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.106, 3.155, 3.157, 
3.400(o), 3.400(s) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Historical Background

In July 1987, the veteran indicated that he wanted payments 
for his service-connected chronic schizophrenia to be 
discontinued.  

In August 1987, the RO informed the veteran that the payment 
of his VA compensation benefits had been discontinued.  

Received on July 18, 1994 was a statement from the veteran 
requesting to again receive compensation benefits for 
service-connected chronic schizophrenia.  

Received in October 1994 were private medical records from 
Clifton Perkins Hospital Center, reflecting treatment from 
April 1990 to January 1995.  In April 1990, the veteran was 
reported to have been admitted after being charged with 
assault with intent to murder.  He was reported to have been 
not criminally responsible at the time of the offense and was 
to be retained at the hospital.  The veteran was reported to 
have had more than a 10 year history of schizophrenia.  He 
was reported to be pleasant and cooperative and to have 
grandiose delusions.  He reportedly denied hallucinations or 
homicidal or suicidal ideation, and there was no evidence of 
cognitive dysfunction.  The veteran was diagnosed with 
schizoaffective disorder and alcohol abuse by history.  His 
Global Assessment of Functioning (GAF) score was reported to 
be 50, with his previous high noted to be 45.  

In March 1993, the veteran was reported to be pleasant, 
cooperative and not to show evidence of being aggressive or 
assaultive.  He was reported to have been involved with a 
hospital work program, which was noted to have been 
therapeutic for him.  He was reported to deny his past 
delusional beliefs, although he indicated that he believed 
that witches had tried to kill him in a motel room.  The 
veteran was diagnosed with paranoid type schizophrenia, in 
partial remission, and alcohol dependence.  He was reported 
to have a GAF of 60 and the highest GAF, in the past year, 
was noted to be 60.  

In April 1995, the RO assigned an increased rating of 100 
percent for service-connected chronic schizophrenia, 
effective on July 18, 1994.  

In his August 1996 Notice of Disagreement, the veteran 
reported that he disagreed with the effective date of the 100 
percent rating because he had been hospitalized continuously 
since 1990.

Received in September 1996 were private medical records from 
Clifton Perkins Hospital Center, reflecting treatment from 
April 1990 to September 1996.  In April 1996, the veteran was 
diagnosed with paranoid type schizophrenia, in remission, 
alcohol dependence and cannabis and cocaine abuse.  He was 
reported to have a GAF of 70 and was recommended to be 
released to his family and to continue psychiatric outpatient 
treatment.


II.  Analysis

Any person entitled to compensation may renounce his right to 
that benefit.  38 C.F.R. § 3.106(a) (1998).  The renouncement 
will not prevent a person from filing a new application for 
compensation at any future date.  38 C.F.R. § 3.106(b) 
(1998).  Such new application will be treated as an original 
application, and no payments will be made thereon for any 
period before the date such new application is received.  Id.

Notwithstanding the provisions of paragraph (b) of 38 C.F.R. 
§ 3.106, if a new application for pension or parents 
dependency and indemnity compensation is filed within one 
year after the date that VA receives a renouncement of that 
benefit, such application shall not be treated as an original 
application and benefits will be payable as if the 
renouncement had not occurred.  38 C.F.R. § 3.106(c) (1998).

In general, the effective date of compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  
38 C.F.R. § 3.157(a) (1998).  Once a formal claim for 
compensation has been allowed, the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  38 C.F.R. § 3.157(b)(1) (1998).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his duly authorized representative, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(1998).

The effective date of an evaluation and award of 
compensation, based specifically on a claim for increase, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.400(o)(1) 
(1998).  A retroactive increase or additional benefit will 
not be awarded after basic entitlement has been terminated.  
Id.  The earliest date as of which it is factually 
ascertainable that an increase in disability has occurred is 
if a claim is received within one year from such date; 
otherwise, it is the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2) (1998).

The effective date of an evaluation and award of 
compensation, when there has been renouncement, will be the 
date of receipt of the claim, except as provided in 38 C.F.R. 
§ 3.106(c).  38 C.F.R. § 3.400(s) (1998).

In July 1987, the veteran reported that he wanted to renounce 
his rights to his service-connected chronic schizophrenia.  
In August 1987, the RO informed the veteran that the payment 
of his VA compensation benefits for the service-connected 
chronic schizophrenia had been terminated.  

On July 18, 1994, the veteran reported that he wanted to 
again receive compensation benefits for service-connected 
chronic schizophrenia.  Under 38 C.F.R. § 3.106(b) (1998), 
this application for compensation benefits submitted by the 
veteran is to be treated as an original application, and no 
payment is to be made thereon for any period prior to the 
date of the new application.  Thus, the veteran may not again 
receive compensation benefits prior to July 18, 1994.  

The veteran claims that he is entitled to an effective date 
prior to July 18, 1994 for the grant of a 100 percent rating 
for service-connected chronic schizophrenia, which was 
granted by the RO in April 1995.  However, although the 
veteran was treated for his service-connected schizophrenia 
at the Clifton Perkins Hospital Center in April 1990, the 
veteran had renounced his rights to compensation benefits and 
cannot receive benefits prior to when he filed his new 
application on July 18, 1994.  The effective date of an 
evaluation and award of compensation, when there has been 
renouncement, will be the date of receipt of the claim, or 
July 18, 1994, except as provided in 38 C.F.R. § 3.106(c).  
38 C.F.R. § 3.400(s) (1998).  Because the provisions of 
38 C.F.R. § 3.106(c) are not applicable in the present case, 
an earlier effective date is not warranted.  

In addition, the veteran is not entitled to a retroactive 
increase or additional benefit after basic entitlement has 
been terminated.  38 C.F.R. § 3.400(o)(1) (1998).  Thus, 
because the veteran renounced his right to benefits and the 
RO subsequently terminated his rights in accordance to his 
request, and the veteran did not file for reinstatement of 
those rights until July 18, 1994, an earlier effective date 
is not for application.  That is, the veteran is not entitled 
to retroactive benefits.  See 38 C.F.R. §§ 3.106(b); 
3.400(o)(1) (1998).  

Also, even if it is factually ascertainable that an increase 
in disability occurred when the veteran was treated, at the 
earliest, in April 1990, a claim was not received within one 
year of that date.  See 38 C.F.R. § 3.400(o)(2) (1998).  
Thus, the effective date of the assignment of the increased 
compensation is the date of receipt of claim or July 18, 
1994.  

Accordingly, because an earlier effective date is not 
permitted given the facts in this case, the claim must be 
denied by operation of law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).



ORDER

The claim for an effective date earlier than July 18, 1994, 
for the assignment of a 100 percent rating for service-
connected chronic schizophrenia, is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
